On June 28, 1978, we issued an order suspending respondent from engaging in the practice of law in this state because of his failure to comply with our prior order directing him to respond to a complaint filed with this court’s Disciplinary Roard. Respondent states that he has now filed the required response and he seeks reinstatement of his right to practice law. The Hoard’s counsel has informed us that the tardy response has indeed been filed.
Accordingly, the petition of respondent John F. Sherlock, Jr. that this court’s order of suspension be vacated and that *997his right to engage in the practice of law in this state be reinstated is granted.
Frank A. Carter, Jr., pro se, petitioner. John F. Sherlock, Jr., pro se, respondent.
Mr. Justice Weisberger did not participate.